Citation Nr: 1623887	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for the service-connected right shoulder disability for the periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015.

2.  Entitlement to an increased disability rating in excess of 20 percent for the service-connected right shoulder disability for the period from July 28, 2015.

3.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  The hearing transcript has been associated with the claims file.

Service connection was granted for the right shoulder disability in a June 1973 rating decision, initially assigning a 20 percent disability rating under Diagnostic Code (DC) 5202.  38 C.F.R. § 4.71a (2015).  The Veteran filed the current claim for increased rating on May 13, 2009.  See May 13, 2009 VA Form 21-4138.  The record reflects that the Veteran was in receipt of a temporary total (100 percent) rating following right shoulder surgery for the period from March 17, 2010 to June 17, 2010.  See 38 C.F.R. § 4.30 (2015).  Because the Veteran was in receipt of a 100 percent rating from March 17, 2010 to June 17, 2010, the Board will only address the periods or stages from May 13, 2009 to March 17, 2010 and from June 17, 2010 to July 28, 2015 with respect to the right shoulder.  As to the period from July 28, 2015, the Veteran has reported that he underwent total right shoulder replacement on July 28, 2015.  See April 2016 Board hearing transcript.  As such, the Board has bifurcated the issues pertaining to the right shoulder disability as listed on the Title page in order to provide the Veteran with a favorable decision for the earlier periods and afford the Veteran the opportunity to provide additional evidence and argument with respect to the period from July 28, 2015.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim for service connection based on different theories) (en banc) aff'd 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012); Roebuck v. Nicholson, 
20 Vet. App. 307, 315 (2006) (acknowledging that VA can bifurcate a claim and address different theories or arguments in separate decisions).

The issues of entitlement to an increased disability rating for the right shoulder disability for the period from July 28, 2015 and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015, the service-connected right shoulder disability resulted in recurrent dislocation with frequent episodes and guarding of all arm movements, painful motion, and weakness. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the periods May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015, the criteria for an increased disability rating of 30 percent, and no higher, for the service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating for the right shoulder disability, the RO issued a July 2009 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the April 2016 Board hearing transcript, and the Veteran's written statements.

During the July 2009 VA examination, the Veteran reported that he was receiving medical disability benefits and that he had applied for Social Security Administration (SSA) disability benefits on a permanent basis.  However, in this case, the Board is granting a 30 percent rating for the right shoulder disability, which constitutes a full grant of the benefit sought on appeal with respect to this claim, as explained in detail below.  As there remains no aspect of this claim to be further substantiated, there is no further duty to assist the Veteran by obtaining SSA disability records.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA examined the right shoulder in July 2009.  The Board finds that the above-referenced examination report is adequate for VA rating purposes because it was written after an interview with the Veteran, examination, and contains findings regarding the severity of the Veteran's right shoulder disability supported by clinical data.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the right shoulder disability did not increase in severity during the rating period on appeal so as to warrant staged rating, as explained below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the right shoulder disability did not undergo an increase within the one year period before the claim was filed with VA in May 2009.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
  
Right Shoulder Disability Rating Analysis

From May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015

The Veteran contends that an increased rating is warranted for the service-connected right shoulder disability due to such symptoms as pain, limited motion to between 10 and 15 degrees, weak and guarded movement, and recurring right shoulder dislocations.  The Veteran stated that he meets that 30 percent rating criteria and that the right shoulder disability does not meet the 40 or 50 percent rating criteria.  See April 2016 Board hearing transcript.  


Disorders of the shoulders are rated under DC 5200 through DC 5203 of 38 C.F.R. § 4.71a.  The above-referenced diagnostic codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint.  The record reflects that the Veteran is right hand dominant.  See, e.g., July 2009 VA examination report.  As the Veteran is right hand dominant, the Board will consider the disability ratings for the major joint.  Shoulder flexion is measured from 0 degrees to 180 degrees; abduction is measured from 0 degrees to 180 degrees.  38 C.F.R. § 4.71a, Plate I. 

Under DC 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity;  a 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable; and a 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  
38 C.F.R. § 4.71a.

DC 5201, which pertains to limitation of motion of the arm, assigns a 20 percent disability rating when range of motion of the upper major extremity is limited to the shoulder level; a 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels; and a 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under DC 5202, which pertains to impairment of the humerus, a 20 percent disability rating is warranted when there is malunion of the humerus with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level; a 30 percent disability rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements; a 50 percent disability rating is warranted when there is fibrous union of the humerus in the major upper extremity; a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity; and a maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a.

DC 5203, which pertains to impairment of the clavicle or scapula, assigns a 10 percent disability rating where there is malunion of the clavicle or scapula of the major upper extremity, or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement; and a 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement, or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

Having carefully considered the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether the right shoulder disability resulted in recurrent dislocation with frequent episodes and guarding of all arm movements, so warrants the next higher rating of 30 percent for the rating periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015.  38 C.F.R. § 4.71a, DC 5202.  In a November 2009 private treatment record, Dr. J.R. noted that the Veteran had recurrent right shoulder dislocations with significant loss of function and decreased range of motion as a result of the right shoulder disability.  See also June 2010 and September 2012 private treatment records by Dr. J.R.  Moreover, during the April 2016 Board hearing, the Veteran reported that he has had recurrent right shoulder dislocations with major swelling, grinding, limitation of motion, weakened movement, and guarded actions as a result of the right shoulder disability.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that, for the rating periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015, the criteria for an increased disability rating of 30 percent, and no higher, for the service-connected right shoulder disability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5202.  The 30 percent rating assigned for the right shoulder disability under DC 5202 contemplates all of the right shoulder symptoms and resulting functional impairment as shown by the lay and medical evidence of record.

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the rating periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015, the evidence did not meet or more nearly approximate the criteria for a higher rating for the right shoulder disability.  During the April 2016 Board hearing, the Veteran reported that he reviewed the shoulder rating criteria and stated that the service-connected right shoulder disability meets the 30 percent rating criteria, but does not meet the 40 or 50 percent rating criteria.  See April 2016 Board hearing transcript at 4.  A fair reading of the Veteran's statement demonstrates that the assignment of a 30 percent disability rating for the periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015 satisfies the Veteran's appeal as to this issue for these periods.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).

Based on the foregoing, the preponderance of the evidence is against the award of an increased disability rating in excess of 30 percent for the right shoulder disability for the rating periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015.  As a preponderance of the evidence is against the award of a higher rating, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the right and left foot tendonitis disabilities for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the schedular rating criteria contemplate the Veteran's right shoulder disability and the symptoms associated with such disability including limitation of motion, impairment of function, and.  The schedular rating criteria pertaining to the Veteran's right shoulder disability provide for ratings based on limitation of motion, including due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability.  See Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  The schedular rating criteria also provide for ratings based on ankylosis of the scapulohumeral articulation, recurrent shoulder dislocation and guarded movement, as well as impairment of the clavicle or scapula.

In this case, considering the lay and medical evidence, the right shoulder disability has been manifested by painful motion of the right shoulder, weakness, swelling, grinding, and recurrent dislocation with frequent episodes and guarding of all arm movements; these findings and symptoms are contemplated by the schedular rating criteria.  To the extent that the Veteran has right shoulder stiffness, the symptom of stiffness is considered as similar to pain or painful motion, as it similarly limits motion; such limitation has also been considered in assigning the schedular rating.  Id.  The symptom of grinding is similar to crepitation, which is defined as a sound like that made by throwing water into a fire...the noise made by rubbing together the ends of a fractured bone.  See Burton, 25 Vet. App. at 6 (quoting Dorland's Illustrated Medical Dictionary 437 (31st ed. 2007).  Crepitation is considered under the schedular rating criteria under 38 C.F.R. § 4.59 (Crepitation whether in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased).  To the extent that grinding was painful, and caused limitation of right shoulder motion, this symptom has been considered under limitation of motion due to pain, weakness, incoordination, or fatigability, and flare-ups of pain, which are incorporated into the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  Similarly, to the extent that swelling caused right shoulder pain or limitation of motion, this symptom has been considered under limitation of motion due to pain, weakness, incoordination, or fatigability, and flare-ups of pain, which are incorporated into the schedular rating criteria.  See id.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Because the schedular rating criteria are adequate to rate the Veteran's right shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran is only service connected for the right shoulder disability on appeal; therefore, the holding in Johnson is not for application.  In the absence of exceptional factors associated with the service-

connected right shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating of 30 percent, and no higher, for the service-connected right shoulder disability, for the rating periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015, is granted.  


REMAND

Right Shoulder Disability Rating from July 28, 2015

During the April 2016 Board hearing, the Veteran reported that he underwent total right shoulder replacement surgery on July 28, 2015.  The Board finds that this evidence raises a potential claim for convalescence pursuant to 38 C.F.R. § 4.30 (2015); however, further development is necessary prior to analyzing this convalescence claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for convalescence under 38 C.F.R. § 4.30.  

Moreover, this evidence may result in a potential grant of an increased rating for the rating period from July 28, 2015 based on prosthetic replacement of the right shoulder joint.  See 38 C.F.R. § 4.71a, DC 5051.  Accordingly, Remand is necessary for development of additional evidence needed in order to help decide the convalescence claim, as well as the right shoulder rating claim for the period from July 28, 2015.  


TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the July 2009 VA examination, the VA examiner opined that the Veteran had been a banker in the past, but that, given the current condition of the right shoulder, the Veteran cannot be expected to carry out his duties as a banker, which requires significant work on the computer.  During the April 2016 Board hearing, the Veteran asserted that the right shoulder disability impacted his ability to work.  

Taking Rice into consideration, the Board is construing this evidence, specifically the April 2016 Board hearing testimony and the July 2009 VA examination report, to raise a new claim for a TDIU; however, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion, preferably by a vocational specialist may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Accordingly, the issues of entitlement to an increased disability rating for the right shoulder disability for the period from July 28, 2015 and a TDIU are REMANDED for the following actions:

1. Provide the appropriate VCAA notice relating to a claim for convalescence following right shoulder surgery under 38 C.F.R. § 4.30, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a total rating for convalescence.

2. Obtain all VA and/or private treatment records pertaining to the July 28, 2015 right shoulder replacement surgery, as well as any treatment records pertaining to the service-connected right shoulder disability for the period from July 28, 2015.  Any records obtained should be associated with the electronic claims file on VBMS.

3. The issue of entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 as a result of the July 28, 2015 right shoulder surgery should be adjudicated.  

4. The issue of increased rating for the right shoulder disability should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

5. Provide the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU.

6. 
Schedule a VA examination to be conducted by a vocational or similar specialist, if possible, to help ascertain the effect of the service-connected disability on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination. 

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from the only service-connected (right shoulder) disability. 

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered. 

7. Thereafter, the AOJ should adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


